DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10270808 and 1084426 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments
Claims 1, 3, 8, 16, and 20 have been amended. Claims 2, 9-10, and 17-18 have been cancelled. The following claims 1, 3-8, 11-16, and 19-20 have been examined and are pending.
Response to Arguments
Applicant's amendments and arguments see pages 9-10, filed 06/07/2021 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the amended independent claims 1, 8, and 16 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims  1, 3-8, 11-16, and 19-20 have been withdrawn.
Examiner’s Comments
The claims are now in condition for allowance.
Allowable Subject Matter
Claims  1, 3-8, 11-16, and 19-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 08/14/2015 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art of record:
Faulkner 20190089711 A1 discloses systems and methods are disclosed herein for tracking related and known attributes and/or online activities 
Leitner et al 20180114017 A1 teaches detecting synthetic online entities that may be used for fraudulent purposes or other purposes. In some aspects, a computing system can generate a data structure that includes nodes and links between the nodes. The nodes can represent online entities and the links can represent geographic associations or transactional associations between pairs of online entities. These associations can be identified from electronic transactions involving the online entities. The computing system can determine, from the links between the nodes, that a degree of connectivity among a subset of the nodes exceeds a threshold connectivity. The degree of connectivity indicates electronic communications involving online entities represented by the subset of the nodes. The computing system can transmit, based on the degree of connectivity exceeding the threshold connectivity, an alert indicating a potential synthetic entity (e.g., potentially fraudulent activity) within the subset of the nodes [¶¶0006, 0017, 0019, 0055, and 0061-0067].
Brown et al 20200145436 A1 teaches a computing system can generate entity links between a primary entity object identifying a primary entity for multiple accounts and secondary entity objects identifying secondary entities from the accounts. The computing system can determine a rate at which secondary users change on the accounts. The computing system can update, based on the determined rate, the primary entity object to include a fraud-facilitation flag. The computing system can also service a query from a client system regarding a presence of a fraud warning for a target consumer associated with a consumer system that accesses a service provided with the client system. For instance, the computing system can generate a fraud warning based on the target consumer being identified in a secondary entity object associated with the primary entity object having the fraud-facilitation flag. The computing system can transmit the fraud warning to the client system [¶¶0043-0050, 0057, and 0060].
Andringa et al 20070244807 A1 teaches a system, method and computer program product for receiving information relating to a financial account of an individual from at least one first data provider; receiving information relating to at least one of an identity theft expense reimbursement insurance policy of the individual, a public information relating to the individual, an identity theft risk score of the individual, a credit card registry of the individual, a backup data relating to the individual, a background information of the individual, and a business report relating to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        




/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497